Citation Nr: 0530828	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation greater than 60 percent for 
ischemic heart disease.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to June 
1946.  Service personnel records reflect that he was a 
prisoner of war from April to October 1942.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manilla, Philippines.

The Board notes that the veteran's May 2004 notice of 
disagreement addressed not only the continuance and 
confirmation of the previously assigned 60 percent disability 
evaluation for the service-connected ischemic heart disease 
but also the denial to reopen the previously denied claims 
for service connection for peptic ulcer disease and 
pneumonia.  The RO accordingly issued a statement of the case 
in August 2004 identifying these three issues as on appeal.  
However, the veteran indicated in his substantive appeal, 
file in September 2004, that he wished to pursue only the 
issue of entitlement to an increased evaluation for his 
ischemic heart disease.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied 
entitlement to an evaluation greater than 60 percent for 
ischemic heart disease, a compensable evaluation for malaria, 
service connection for irritable bowel syndrome, and to 
reopen the previously denied claims for service connection 
for peptic ulcer disease, deafness, hypertension, pneumonia, 
and post operative neck surgery on the basis of the 
submission of new and material evidence.  The veteran 
perfected his appeal as to the claim for an evaluation 
greater than 60 percent for ischemic heart disease with the 
timely submission of VA Form 9, "Appeal to Board of 
Veterans' Appeals" in September 2004.

2.  The veteran died in April 2005. 


CONCLUSION OF LAW

The February 2004 rating decision regarding, entitlement to 
an evaluation greater than 60 percent for ischemic heart 
disease, a compensable evaluation for malaria, service 
connection for irritable bowel syndrome, and to reopen the 
previously denied claims for service connection for peptic 
ulcer disease, deafness, hypertension, pneumonia, and post 
operative neck surgery on the basis of the submission of new 
and material evidence is vacated and his appeal as to an 
evaluation greater than 60 percent for ischemic heart disease 
is dismissed.  38 U.S.C.A. § 1704 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1302(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, regretfully, the veteran died in April 2005, 
while his claim was pending before the Board.  As a matter of 
law, veterans' claims do not survive their deaths.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

In Landicho, the U.S. Court of Appeals for Veterans Claims 
(then the U.S. Court of Veterans Appeals, hereinafter Court) 
held that when a claimant dies during the course of an 
appeal, the appropriate remedy is to vacate the Board's 
decision from which the appeal was taken.  The Court further 
held that this would have the legal effect of nullifying the 
previous merits adjudications by the RO (i.e., causing the 
underlying decisions by the RO to be vacated as well), 
because the RO's decisions are subsumed in the decision by 
the Board.  See Smith, supra; see also Yoma v. Brown, 8 Vet. 
App. 298 (1995); 38 C.F.R. § 20.1104.  Accordingly, the 
veteran's appeal to the Board has become moot by virtue of 
his death and must be dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

The dismissal of the appeal on these grounds ensures that the 
decision by the RO has no preclusive effect in the 
adjudication of any accrued benefits claims which are derived 
from the veteran's entitlements, and which may ensue at some 
point in the future.  Therefore, in accordance with the 
Court's holding in Landicho, supra, the Board finds that the 
RO must vacate the decision upon which this case was 
premised.


ORDER

The RO is directed to vacate is February 2004 rating decision 
regarding the issues of entitlement to an evaluation greater 
than 60 percent for ischemic heart disease, a compensable 
evaluation for malaria, service connection for irritable 
bowel syndrome, and to reopen the previously denied claims 
for service connection for peptic ulcer disease, deafness, 
hypertension, pneumonia, and post operative neck surgery on 
the basis of the submission of new and material evidence.  
The appeal is dismissed.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


